Fourth Court of Appeals
                               San Antonio, Texas
                                      May 25, 2016

                                   No. 04-16-00009-CR

                                   Darryn BURGESS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR0646
                      Honorable Lori I. Valenzuela, Judge Presiding

                                     ORDER
      The Appellant’s motion for leave to file amended brief is GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court